Case 1:18-cv-03058-REB-GPG Document 22 Filed 01/28/19 USDC Colorado Page 1 of 9




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLORADO

  Civil Action No.: 1:18-cv-03058-REB-GPG

  Joseph A. Lucero,

            Plaintiff,

  v.

  North American Recovery d/b/a N.A.R.,

            Defendant.


                               SCHEDULING ORDER



                   1. DATE OF CONFERENCE AND APPEARANCE OF COUNSEL

           The Scheduling Conference is scheduled for January 28, 2019 at 10:30 a.m.

           Appearing for Plaintiff, Joseph A. Lucero : Nathan C. Volheim, Sulaiman Law Group,

  Ltd. 2500 South Highland Ave., Suite 200 Lombard, Illinois 60148, Telephone (630) 568-3056.


           Appearing for Defendant, North American Recovery, Steven J. Wienczkowski,

  Foster, Graham, Milstein & Calisher, LLP, 360 S. Garfield St., Suite 600, Denver, CO 80209,

  Telephone: (303) 333-9810.

                                2. STATEMENT OF JURISDICTION

           This court has subject matter jurisdiction over this action under 28 U.S.C. § 1331 because

  Plaintiff’s claims were brought under two federal statutes, the Fair Debt Collection Practices Act,

  15 U.S.C. § 1692, et seq. (the “FDCPA”). This court has personal jurisdiction over this matter

  because Plaintiff is a resident of Colorado, and Defendant conducts business within the state of

  {00656573.DOC / 1 }                              1
Case 1:18-cv-03058-REB-GPG Document 22
                                    17 Filed 01/28/19
                                             01/14/19 USDC Colorado Page 2 of 9




  Colorado, and a significant amount of the underlying events alleged in the Complaint occurred

  within Colorado.

                           3. STATEMENT OF CLAIMS AND DEFENSES

      a. Plaintiff’s statement:

           Plaintiff’s Complaint (Dkt. 1) alleges that Defendant violated 15 U.S.C. § 1692 et seq. of

  the Fair Debt Collection Practices Act (“FDCPA”). Plaintiff contends that Defendant sent him

  misleading and deceptive collection communications in violation of the FDCPA.


      b. Defendant’s statement:

           As set forth in Defendant’s Motion to Dismiss Pursuant to Fed.R.Civ.P. 12(b)(6)

  (“Motion to Dismiss,” Doc. No. 11), Defendant submits that its communications to Plaintiff were

  not false, deceptive, misleading, unfair or unconscionable as a matter of law. Specifically,

  Plaintiff contends that the reference in several letters to “fees” in the amount of “0.00” violated

  the FDCPA because it “deceptively alluded to the possibility that Defendant could tack on

  additional fees if Plaintiff did not address the subject debts.” Complaint, at ¶ 25. Defendant

  submits that even the least sophisticated consumer would not be misled or deceived by the

  inclusion of a column referencing “fees” in the amount of “0.00.” Accordingly, Defendant

  requests that the Court dismiss Plaintiff’s Complaint, with prejudice, as detailed in Defendant’s

  Motion to Dismiss.

                                        4. UNDISPUTED FACTS

           The following facts are undisputed:

      a. The Court has jurisdiction pursuant to 28 U.S.C. § 1331.

      b. Venue is proper in the District of Colorado.

  {00656573.DOC / 1 }                               2
Case 1:18-cv-03058-REB-GPG Document 22
                                    17 Filed 01/28/19
                                             01/14/19 USDC Colorado Page 3 of 9




      c. Defendant is a debt collector as defined by §1692a(6) of the FDCPA.

      d. The subject debt is a “debt” as defined by §1692a(5) of the FDCPA.

      e. Defendant sent Plaintiff’s a series of collection letters seeking collection of defaulted

           medical debt.

                                 5. COMPUTATION OF DAMAGES

      Plaintiff seeks statutory damages of up to $1,000.00 under the FDCPA. Additionally, he

  seeks payment of his actual damages and reasonable attorney fees and costs, in amounts to be

  determined, under the FDCPA

                        6. REPORT OF PRE-CONFERENCE DISCOVERY &
                              MEETING UNDER Fed. R. Civ. P. 26(f)

      a. Date of Rule 26(f) Meeting: January 7, 2019.


      b. Names of each participant and each party represented:

           Counsel for Plaintiff: Nathan C. Volheim

           Counsel for Defendant: Steve J. Wienczkowski


      c. Statement as to when Rule 26(a)(1) disclosures were made or will be made:

           Disclosures will be made by January 24, 2019.

      d. Proposed changes, if any, in timing or requirement of disclosures under
         Fed.R.Civ.P. 26(a)(1).

           The parties do not propose any changes to the timing or requirement of disclosures at this

  time.

      e. Statement concerning any agreements to conduct informal discovery:




  {00656573.DOC / 1 }                              3
Case 1:18-cv-03058-REB-GPG Document 22
                                    17 Filed 01/28/19
                                             01/14/19 USDC Colorado Page 4 of 9




           The parties have not agreed to make any documents available without the need for a

  formal request for production at this time.

      f. Statement concerning any other agreements or proposals to reduce discovery and
         other litigation costs:

           The parties agree to use consecutive deposition exhibit numbers and to use those same

  deposition exhibit numbers as trial exhibit numbers.

      g. Statement as to whether the parties anticipate that their claims or defenses will
         involve extensive electronically stored information, or that a substantial amount of
         disclosure or discovery will involve information or records maintained in electronic
         form.


           The parties have discussed the production of electronically stored information and

  suggest that such information be handled as follows: if each party has relevant electronically

  stored information, it will all be subject to disclosure and/or discovery. The parties expect to

  exchange all relevant documents in Portable Document Format (PDF).

      h. Statement summarizing the parties’ discussions regarding the possibilities for
         promptly settling or resolving the case.

           Plaintiff has tendered a settlement demand to Defendant.

                                                7. CONSENT

           The parties have not consented to the exercise of jurisdiction of a U.S. Magistrate Judge.

                                    8. DISCOVERY LIMITATIONS

      a. Modifications which any party proposes to the presumptive numbers of depositions
         or interrogatories contained in the Federal Rules.

           The parties agree to limit the number of depositions to five (5) depositions for each side

  including experts, and the number of interrogatories to twenty (25) for each side.



  {00656573.DOC / 1 }                               4
Case 1:18-cv-03058-REB-GPG Document 22
                                    17 Filed 01/28/19
                                             01/14/19 USDC Colorado Page 5 of 9




      b. Limitations which any party proposes on the length of depositions.

           Depositions are to be limited to seven (7) hours per deposition.

      c. Limitations which any party proposes on the number of requests for production
         and/or requests for admission.

           The parties agree to limit the number of Requests for Production to twenty (25) per side

  and the number of Requests for Admission to twenty (25) per side.


      d. Other Planning or Discovery Orders

           No opposed discovery motions are to be filed with the Court until the parties comply with
           D.C.COLO.L.Civ.R. 7.1(a). If the parties are unable to reach agreement on a discovery
           issue after conferring, they shall arrange a telephone hearing with Magistrate Judge Mix
           regarding the issue. Both of these steps must be completed before any contested
           discovery motions are filed with the Court.

                                           9. CASE PLAN AND SCHEDULE

      a. Deadline to Amend Pleadings

           February 27, 2019.

      b. Discovery Cut-off

           June 29, 2019.

      c. Dispositive Motion Deadline

           July 28, 2019.

      d. Expert Witness Disclosure

           1.           The parties shall identify anticipated fields of expert testimony, if any.



           Defendant does not anticipate the need for expert testimony at this time but reserves the

  right to endorse an expert as applicable.


  {00656573.DOC / 1 }                                         5
Case 1:18-cv-03058-REB-GPG Document 22
                                    17 Filed 01/28/19
                                             01/14/19 USDC Colorado Page 6 of 9




           2.           Limitations which the parties propose on the use or number of expert witnesses.

           The parties propose to limit the number of expert witnesses to two per side, including

  rebuttal experts.

           3.           The parties shall designate all experts and provide opposing counsel and any pro se parties

  with all information specified in Fed. R. Civ. P. 26(a)(2) on or before:

           May 15, 2019.

           4.           The parties shall designate all rebuttal experts and provide opposing counsel and any pro

  se party with all information specified in Fed. R. Civ. P. 26(a)(2) on or before:

            May 29, 2019.


      e. Identification of Persons to Be Deposed

      Plaintiff: Corporate representative of Defendant, any person identified in Defendant’s Rule

  26(a)(1) Initial Disclosures, and persons disclosed through the course of discovery or further

  investigation.


      Defendant: Plaintiff and any individuals identified by Plaintiff in his Rule 26(a)(1)

  disclosures.



      f. Deadlines for Interrogatories

           Interrogatories will be served by April 29, 2019.

      g. Deadline for Requests for Production and Admissions

           Requests for Production and Admissions will be served by April 29, 2019.

                                   10. DATES FOR FURTHER CONFERENCES


  {00656573.DOC / 1 }                                       6
Case 1:18-cv-03058-REB-GPG Document 22
                                    17 Filed 01/28/19
                                             01/14/19 USDC Colorado Page 7 of 9




        a.      Status conferences will be held in this case at the following dates and times:
        May 20, 2019 at 10:45 a.m., telephone pre-approved.
         Additionally, a pre-trial conference is set before the Magistrate Judge (telephone pre-
         approved) on October 28, 2019 at 10 a.m. The pre-trial order Shall be submitted no later than
         seven (7) days prior to this hearing.                                                   .
                                                                                           11/13/19
                        b.     A final pretrial conference will be held in this case on ____________at
                                 10 a
                        o’clock _____m.    A Final Pretrial Order shall be prepared by the parties and
                        submitted to the court no later than seven (7) days before the final pretrial
                        conference.

                                       11. OTHER SCHEDULING ISSUES

      a. Identify those discovery or scheduling issues, if any, on which counsel, after a good faith
         effort, were unable to reach an agreement

             None.

      b. Anticipated length of trial and whether trial is to the court or jury.
               Jury trial is set for 12/2 and 3/2019 at 8:30 a.m.
             The parties anticipate the trial will be complete in one to two days before a jury.

      c. Identify pretrial proceedings, if any, that the parties believe may be more efficiently or
         economically conducted in the District Court’s facilities at at 212 N. Watsatch Street,
         Colorado Springs, Colorado; Wayne Aspinall U.S. Courthouse/Federal Building, 402
         Rood Avenue, Grand Junction, Colorado; or the U.s. Courthouse/FederalBuilding, 103
         Sheppard Drive, Durango, Colorado.

             None.

                           12. NOTICE TO COUNSEL AND PRO SE PARTIES

        The parties filing motions for extension of time or continuances must comply with
  D.C.COLO.LCivR 6.1D. by submitting proof that a copy of the motion has been served upon the
  moving attorney’s client, all attorneys of record, and all pro se parties.

        Counsel will be expected to be familiar and to comply with the Pretrial and Trial
  Procedures or Practice Standards established by the judicial officer presiding over the trial of this
  case.

             With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1A.


  {00656573.DOC / 1 }                                     7
Case 1:18-cv-03058-REB-GPG Document 22
                                    17 Filed 01/28/19
                                             01/14/19 USDC Colorado Page 8 of 9


     The parties shall comply, now and throughout the pendency of this action,
     with the practice standards of the Honorable Robert E. Blackburn which can be found at
     www.cod.uscourts.gov.


         In addition to filing an appropriate notice with the clerk's office, a pro se party must file a
  copy of a notice of change of his or her address or telephone number with the clerk of the U.S.
  Magistrate Judge assigned to this case.

         In addition to filing an appropriate notice with the clerk's office, counsel must file a copy
  of any motion for withdrawal, motion for substitution of counsel, or notice of change of counsel's
  address or telephone number with the clerk of the U.S. Magistrate Judge assigned to this case.

                        13. AMENDMENTS TO SCHEDULING ORDER

           The scheduling order may be altered or amended only upon a showing of good cause.

                        28            January
           DATED this        day of              , 2019.

                                                 BY THE COURT:

                                                 ___________________________
                                                 Hon. Gordon P. Gallagher
                                                 Magistrate Judge
                                                 United States District Court

   /s/ Nathan C. Volheim

   Nathan C. Volheim
   Sulaiman Law Group, Ltd.
   2500 South Highland Ave., Suite 200
   Lombard, Illinois 60148
   Telephone: (630) 568-3056
   nvolheim@sulaimanlaw.com
   Attorney for Plaintiff

   FOSTER GRAHAM MILSTEIN
   & CALISHER, LLP

   /s/ Steven J. Wienczkowski
   Steven J. Wienczkowski
   360 S. Garfield Street, 6th Floor
   Denver, Colorado 80209
   Phone: 303-333-9810
   E-mail:
   swienczkowski@fostergraham.com
   Attorneys for Defendant North American
   Recovery.

  {00656573.DOC / 1 }                               8
Case 1:18-cv-03058-REB-GPG Document 22
                                    17 Filed 01/28/19
                                             01/14/19 USDC Colorado Page 9 of 9




  {00656573.DOC / 1 }                  9
